Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are allowed.
The previous 35 USC § 101 abstract idea rejection of claims 1-20 has been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The previous 35 USC § 112(b) rejection of claims 1-9, and 16-20 has been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The previous 35 USC § 101 rejection of claims 16-20 in the non-final Office action dated 10/29/2018, citing signal per se, was previously withdrawn –as necessitated by the applicant’s amendment to the impacted claims amending the claims to reflect “computer storage media” and as necessitated by applicant’s specification indicating “Computer storage media does not comprise signals per se” without any contradictions elsewhere in the specification. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record consist of US Patent Application Publications “20140310132” to Culver et al, and “20120239451” to Caligor. 
Culver discloses building a project database to uniquely identify projects or project events at specific time periods. Caligor discloses creating and mapping specific tasks using blocks of time, specific days, specific periods, etc. and selecting subset of tasks based on attributes. The combination of Culver and Caligor does not explicitly 

Thus, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Dependent claims 2-9, 11-15, and 17-20 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PGPub 20110010280 (Hiscock et al) discloses a system for collecting, at a reporting device, chronologically-identifiable log entries from a variety of activity recording devices, including without limitation, mobile, desktop and networked phones, PDAs, media recorders, satellite positioning systems, handheld, mobile, desktop and networked computers. The reporting device allocates each of the log entries into one or more contiguous, non-overlapping and equal duration time blocks, corresponding to a minimum billing increment. The allocated log entries are processed by filtering, consolidation and sorting to identify an appropriate allocated log entry for each time block from which a time sheet may be generated comprising an identifier providing client or project information and a time value attributed to such activity.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        4/9/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162